DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is response to Applicant’s After Final Response filed April 21, 2022 in which claims 21-40 are presented for examination; and a Terminal Disclaimer was filed.

Allowable Subject Matter
Claims 21-40 now renumbered 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The present invention relates the field of content sharing, and more specifically, to systems and methods tor exchanging ultra-short media content between user devices. The closest prior art of record, Myers et al. US Patent No. 8,301,696 and US Patent 8,898,228, disclose similar methodologies. However, the closest prior art of record, Myers et al. US Patent No. 8,301,696 and US Patent 8,898,228, failed to show “reproducing ultra-short media content, comprising: receiving, by a first personal computing device of a user, two or more media content items associated with the same event or object, each of the two or more media content items comprising a plurality of self-contained media fragments, wherein the received two or more media content items are generated by two or more different computing devices; sorting, by the first computing device, the plurality of the self-contained media fragments based on camera angles of the two or more different computing devices generating corresponding self-contained media fragments with respect to the event or object; and combining, by the first computing device, self-contained media fragments from the two or more media content items into a new media content item based on user-specified criteria to generate a multiple-angle recording of the event or object, wherein each of the plurality of self-contained media fragments is received one by one at the first computing device and displayed as the uninterrupted media stream while subsequent self-contained media fragments are being received from the two or more different computing devices.” These claimed features being present in independent claims 21, 28, 35 and in conjunction with all the other claimed limitations render claims 21, 28 and 35 allowable over the prior art of record.

As per claims 22-27, 29-34 and 36-40, these claims are at least allowable for their dependencies, directly or indirectly, on the allowable claims 21, 28 and 35. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
April 27, 2022